EXHIBIT 10.1

 

DESCRIPTION OF 2011 SALARIES FOR

NAMED EXECUTIVE OFFICERS

 

(Updated and restated as of January 18, 2011)

 

Salaries for executive officers consist of two components: cash, and salary
stock units. Salary stock units are credited periodically during the year and
are paid in accordance with a written program.

 

Annualized salary rates effective January 1, 2011 for the current executive
officers of the Company who are named in the executive compensation disclosures
of the Company’s 2010 proxy statement in relation to fiscal year 2009 (“2009
Named Executive Officers”) are:

 

 

Officer Name

Cash Salary

Salary Stock Units

 

D. Bryan Jordan

$800,000

$320,000

 

William C. (B.J.) Losch III

400,000

160,000

 

 

Charles G. Burkett

742,650

297,050

 

 

Charles T. Tuggle, Jr.

475,000

190,000

 

 

Frank J. Gusmus, Jr. was a 2009 Named Executive Officer but stepped down from
his executive officer position starting January 1, 2011 as part of a
previously-disclosed retirement process. Mr. Gusmus currently remains employed
in a non-executive capacity and is expected to retire completely on March 31,
2011. Salary rates generally continue in effect until they are changed.

 

 

 

 